Opinion issued December 29, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00633–CV




DEBORAH BURBANK-EMULVA, Appellant

V.

TEXAS WORKFORCE COMMISSION AND HOUSTON INDEPENDENT
SCHOOL DISTRICT, Appellees




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 830947




MEMORANDUM OPINIONAppellant Deborah Burbank-Emulva has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2005) (listing
fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Deborah
Burbank-Emulva did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala, and Bland.